DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: US 20190017344 A1 (Lamb) in light of Arm (US 20200217167 A1) no longer read on the claims as amended because the shoulders of the upper ram of Lamb occupy the same area along the z axis as the cutting surface of the upper ram and thus overlap the cutting surface along this axis and the shoulders of the upper ram do not occupy the same are along the y axis and thus do not overlap with the cutting surface along this axis. Similar failings apply to Arm who does not teach cutting surfaces. Furthermore, these references fail to teach the angles claimed in claim 9 and the shoulders lack packing material as required by claim 16.
US 4132266 A discloses shoulders that do not overlap along the cutting surface along the z-axis but these shoulders are not angled as claimed, there is no motivation to angle them, the shoulders do not contact each other upon closure (fig. 3), and the cutting surface is not v-shaped.
Overall, the art of record failed to teach or make obvious the exact shoulder configuration claimed in various ways in the independent claims in combination with the remainder of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/12/2022